Citation Nr: 9911776	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1973 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO), 
which denied the claim of service connection for a liver 
disorder.  

In August 1998, the Board remanded the claim to the RO so 
that the appellant, pursuant to his request, could be 
afforded a hearing before a traveling Member of the Board.  A 
hearing was scheduled for December 1998, but he formally 
withdrew the hearing in writing on the date it was scheduled.  
38 C.F.R. § 20.702(1998).  


FINDING OF FACT

No competent evidence has been submitted showing a current 
liver disorder.  


CONCLUSION OF LAW

The claim for service connection for a liver disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the appellant must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Id. at 93.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  In order for a claim to be 
well grounded, there must be lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
competent medical evidence of a current disability, and 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The appellant's service medical records show a diagnosis in 
January 1973 of viral hepatitis, type A, Australian antigen 
negative; in addition, the appellant provided a copy of a 
fact sheet provided to him at a military medical facility 
regarding viral hepatitis.  The separation examination 
reported hepatitis beginning in January 1973.  These 
documents comprise competent evidence of a finding of 
hepatitis in service, thereby satisfying the initial element 
of a well-grounded claim.  Id. at 506.  

Unfortunately, the record does not include competent medical 
evidence of the presence of a current chronic liver disorder.  
The claims file is silent as to any current diagnoses of a 
liver disorder.  The appellant has stated that an unnamed 
private physician treats him, and on several occasions he 
indicated that he would provide copies of treatment records 
prepared by that physician.  To date though, he has not 
provided any such evidence.  Moreover, a May 1996 VA 
laboratory report showed that antigen and antibody testing 
for hepatitis A, B, and C were all non-reactive, thereby 
indicating that the appellant did not currently have 
hepatitis.  

In a June 1995 VA clinical record, the examiner noted that 
the appellant said he had viral hepatitis in service.  The 
impression was probable hepatitis A by history.  April 1996 
VA clinical records indicated that the appellant was 
concerned he might have contracted hepatitis in service; the 
assessment was rule out history of hepatitis.  These 
statements, represent information simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, and do not constitute competent 
medical evidence.  Such evidence cannot enjoy the presumption 
of truthfulness accorded by Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Thus, to the extent that these clinical reports 
based a finding on a recitation by the appellant of his own 
medical history, the information is not probative evidence as 
to the etiology of the disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.  

Because the record does not include competent medical 
evidence of a current disorder, the claim is not well 
grounded.  The Board need not determine whether the record 
includes competent medical evidence linking a current liver 
disorder, not shown by this record, and service.  Because the 
claim is not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette, 8 Vet. App. at 75.  

In a February 1998 statement, the appellant said he would 
provide private physician medical records when he appeared at 
a hearing before a Member of the Board.  He was scheduled for 
a travel board hearing in December 1998, but in a statement 
that month, he canceled the hearing.  In the same statement, 
he said he would be seeing a private physician to have a 
diagnosis rendered.  The representative argues that, because 
the diagnosis of a current disorder is central to the 
analysis of this case, the claim should be remanded so VA may 
advise the appellant of the need for documentary evidence 
from the private physician.  

In this case, the RO fulfilled its obligation under section 
5103(a) in the July 1995 statement of the case and in the 
December 1995 and June 1996 supplemental statements of the 
cases, in which the appellant was informed that the reason 
for the denial of the claim was the lack of competent medical 
evidence of a current liver disorder.  By this decision, as 
well, the Board informs the appellant of the evidence that is 
lacking and necessary to well ground the claim.  Moreover, 
the appellant, by actually offering to submit evidence from 
the private physician, signaled that he implicitly understood 
the need for such evidence.  To now remand the claim to 
inform the appellant of the need to submit evidence he has 
already offered (but failed to submit) would stand the duty 
to advise under section 5103(a) on its head.  Cf. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (appellant cannot wait 
passively for VA assistance in those circumstances where he 
has information essential in obtaining the putative 
evidence).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO in the statement of the case and 
the supplemental statements of the case to present argument 
and evidence in support of his claim.  Any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the appellant.



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a liver disorder is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

